Citation Nr: 0604336	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-43 159	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for skin cancer.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel





REMAND

The veteran served on active duty from February 1943 to 
December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision by the RO.

The veteran contends that service connection should be 
established for skin cancer.  He maintains that his currently 
shown skin cancer can be attributed to overexposure to the 
sun while at sea in the South Pacific without any available 
sun protection during World War II.  

When the veteran filed his substantive appeal, he indicated 
that he had been treated for skin cancer by a J. Aronberg, 
M.D., as recently as December 8, 2004.  Dr. Aronberg's 
records relating to treatment of the veteran through January 
27, 2003, had previously been obtained by the RO, but an 
effort was not made to obtain the more recently prepared 
records.  In order to fulfill VA's duty to assist the 
claimant, a remand is required to obtain Dr. Aronberg's 
records since January 27, 2003.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran for written consent to 
obtain Dr. Aronberg's records of treatment 
of the veteran since January 27, 2003.  
These records should be sought and any 
records obtained from Dr. Aronberg should be 
associated with the claims file.  Undertake 
any additional action deemed necessary to 
comply with the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).

2.  Thereafter, re-adjudicate the claim here 
on appeal.  If the benefit sought is denied, 
issue a supplemental statement of the case 
(SSOC) to the veteran.  

After the veteran has been given an opportunity to respond to 
the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


